Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13 and 18-20) in the reply filed on 9-19-22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7-10, 13, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grieg (GB 2482970 A).
Re claims 1, 11, 13, 18, and 20, Grieg (Fig 1, for example) discloses a security fence, comprising: at least two support posts (6 and 37) spaced apart a predetermined distance; and a plurality of horizontally extending, bullet resistant formed panels (2s) arranged vertically between adjacent support posts from a lowermost panel to an uppermost panel with intermediate panels therebetween to define a bullet resistant portion (see pg 9, l. 30+) of said security fence, each said panel having a length dimension corresponding to said predetermined distance so that said panels can extend between said adjacent support posts, each said intermediate panel having a tongue and groove configuration formed at both a top portion and a bottom portion of said intermediate panel to engage tongue and groove configurations on adjacent panels and provide interlocking panels (see Fig 5).
Re claims 2, 4, and 7-10, The extrusion limitation is considered a product-by-process limitation.  The patentability of a product does not depend on its method of production.  MPEP 2113.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grieg (GB 2482970 A).  Grieg discloses the claimed invention except for the panels being aluminum.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the material in Grieg to be of aluminum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 5, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grieg (GB 2482970 A) in view of Sokka (WO 2013/026956 A1).  Grieg discloses a security fence having bullet proof hollow panels wherein the panels can be made by and/or filled with bullet-proof materials (see Grieg pg 9, l. 30+).  Sokka teaches a panel providing ballistic protection (pg. 7, l. 9+) wherein said panel (Fig 1) includes at least one insert formed from a layer of bullet resistant material with a substrate, energy dissipating layer of non-metal material on opposing sides of and secured to said layer of metal.  At the time the invention was made it would have been obvious for one of ordinary skill in the art to combine the material in Sokka with the fence in Grieg.  The motivation as taught by Sokka would be to provide ballistic protection for the panels.
All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641